 



EXHIBIT 10.1

     SECURITIES PURCHASE AGREEMENT, dated as of June 14, 2005 (the “Agreement”),
between COMPREHENSIVE CARE CORPORATION, a Delaware corporation (the “Company”)
and WOODCLIFF HEALTHCARE INVESTMENT PARTNERS LLC, a Delaware limited liability
company (the “Buyer”).

     Whereas, at the Closing and on the terms and conditions set forth in this
Agreement, the Company wishes to issue and sell to the Buyer, and the Buyer
wishes to purchase from the Company, an aggregate of 14,400 shares of the
authorized but unissued Series A Convertible Preferred Stock, par value $50.00
per share, of the Company (the “Series A Preferred Shares”), at an aggregate
purchase price of $3,600,000 ($250.00 per share);

     Whereas, on the terms and conditions set forth in this Agreement, the Buyer
has agreed to purchase Put Option Shares at the Put Option Closings in FY 2006
and FY 2007.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties agree as follows:

ARTICLE 1

DEFINITIONS

     Unless otherwise indicated in this Agreement, all terms defined in the
Certificate of Designation shall be deemed to have the same definitions in this
Article 1.

     “Affiliate” of any Person means any other Person, directly or indirectly,
controlling or controlled by or under direct or indirect common control with
such specified Person. For the purposes of this definition, “control” when used
with respect to any Person means the power to direct the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

     “Balance Sheet” means the unaudited consolidated balance sheet of the
Company as at February 28, 2005.

     “Balance Sheet Date” means February 28, 2005.

     “Basic Documents” means this Agreement, the Preferred Shares, the
Certificate of Designation, the Registration Rights Agreement, each of the
Employment Agreement Amendments and each of the Employee Waivers.

     “Benefit Plans” means as defined in Section 3.24 of this Agreement.

 



--------------------------------------------------------------------------------



 



     “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized-or required by law to
close.

     “capital stock” of any Person means any and all shares, interests,
participations or other equivalents (however designated) of such Person’s
capital stock (or equivalent ownership interests in a Person not a corporation)
whether now outstanding or issued after the date of this Agreement, including,
without limitation, all Common Stock and Preferred Stock and any rights,
warrants or options to purchase such Person’s capital stock.

     “Certificate of Designation” means the Certificate of Designation to be
filed by the Company with the Secretary of State of the State of Delaware on,
and to be effective as of, the Closing Date, and amending the Certificate of
Incorporation of the Company and authorizing the issuance of the Series A
Preferred Shares, a form of which is attached hereto as Exhibit A.

     “Change of Control” means for the purposes of this Agreement only, any
event or series of events by which (i) other than a result of a re-sale of the
Securities by the Buyer, any Person or group obtains a majority (by voting or
otherwise) of the securities of the Company ordinarily having the right to vote
in the election of directors, (ii) other than as a result of a re-sale or
conversion of the Securities by the Buyer, during any two-year period, Persons
who at the beginning of any such two-year period constituted the Board of
Directors of the Company (together with any new directors whose election by such
Board or whose nomination for election by the stockholders of the Company was
approved by a vote of the majority of the directors then still in office who
were either directors at the beginning of such period or whose election,
recommendation or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors of the Company if,
as a result, the stockholders of the Company as of the Closing Date no longer
own more than 50% of the voting securities of the Company, (iii) any sale,
lease, exchange or other transfer of all or substantially all of the assets of
the Company in one or a series of transactions, (iv) the adoption of a plan
leading to the liquidation or dissolution of the Company.

     “Closing” means the consummation of the issuance and sale by the Company to
the Buyer of the Series A Preferred Shares in accordance with the terms and
conditions of this Agreement.

     “Closing Date” means the date on which the Closing occurs.

     “Code” means the Internal Revenue Code of 1986 and the U.S. Treasury
Department regulations promulgated thereunder, all as amended from time to time.

     “Common Shares” means the shares of Common Stock issuable to the Buyer upon
conversion of the Series A Preferred Shares or exercise by the Company of the
First Put Option, the Second Put Option or the Variable Price Put Option, or
otherwise in accordance with the terms and conditions of this Agreement and the
other Basic Documents.

     “Common Stock” means the common stock of the Company, par value $0.01 per
share.

     “Company” has the meaning set forth in the preamble.

-2-



--------------------------------------------------------------------------------



 



     “Contingent Obligation” as to any Person shall mean any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for, the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of such primary
obligation against loss in respect thereof; provided, however, that the term
Contingent Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reason-ably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.

     “DGCL” means the Delaware General Corporation Law, as amended from time to
time.

     “Employee Waivers” means those Waivers of Certain Employment Agreement
Entitlements, dated as of the Closing Date, executed and delivered by each of
Mary Jane Johnson and Robert Landis, substantially final copies of each of which
are attached as Exhibits C-1 and C-2, respectively.

     “Employment Agreement Amendments” means the amendments, dated as of the
date of the Closing Date, to each of: (i) the employment agreement, dated as of
February 7, 2003 and as amended to date, between the Company and Mary Jane
Johnson, and (ii) the employment agreement, dated as of February 7, 2003 and as
amended to date, between the Company and Robert Landis, substantially final
copies of which are attached hereto as Exhibits D-1 and D-2, respectively.

     “Environmental Law (s)” means the Comprehensive Environmental Response,
Compensation and Liability Act, the Resource Conservation and Recovery Act, the
Clean Air Act, and the Clean Water Act, Solid Waste Disposal Act, Toxic
Substance Control Act, Oil Pollution Act of 1990, and any other federal, state,
local or foreign law, regulation or legal requirement relating to: (a) the
release, containment, removal, remediation, response, cleanup or abatement of
any Hazardous Material; (b) the manufacture, generation, formulation,
processing, labeling, distribution, introduction into commerce, use, treatment,
handling, storage, recycling, disposal or transportation of any Hazardous
Material; (c) exposure of Persons to any Hazardous Material; (d) the physical
structure, use or condition of a building, facility, fixture or other structure,
including those relating to the management, use, storage, disposal, cleanup or
removal of asbestos, asbestos-containing materials, poly-chlorinated biphenyls
or any other Hazardous Material; (e) the pollution, protection or clean up of
the environment; or (f) noise.

-3-



--------------------------------------------------------------------------------



 



     “Environmental Permit” means any permit or authorization from any
Governmental Authority required under, issued pursuant to, or authorized by any
Environmental Law.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

     “Financials” means as defined in Section 3.7 of this Agreement.

     “First Put Option” means the right of the Company to issue and sell Common
Shares to the Buyer in accordance with and subject to Section 5.1(a) of this
Agreement.

     “First Put Option Closing” means the issuance and sale of the First Put
Option Shares by the Company to the Buyer in accordance with Section 5.1(a) of
this Agreement.

     “First Put Option Shares” means the Common Shares to be issued and sold by
the Company to the Buyer at the First Put Option Closing in accordance with
Section 5.1(a) of this Agreement.

     “Funded Indebtedness” means at a particular date, all Indebtedness, whether
secured or unsecured, having a final maturity (or which by the terms thereof is
renewable or extendable at the option of the obligor for a period ending) more
than one year after the date of creation (or renewal or extension) thereof.

     “FY 2006” means the fiscal year of the Company ending on May 31, 2006.

     “FY 2007” means the fiscal year of the Company ending on May 31, 2007.

     “GAAP” means generally accepted accounting principles in the United States
in effect from time to time.

     “Governmental Authority” means any nation or government, any state, local
or other political subdivision thereof and any entity, department, authority,
bureau, agency or commission exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

     “Hazardous Material” means any (i) pollutant, contaminant, chemical;
(ii) industrial, solid, liquid or gaseous toxic or hazardous substance, material
or waste, (iii) petroleum or any fraction or product thereof; (iv) asbestos or
asbestos-containing material; (v) poly-chlorinated biphenyl;
(vi) chlorofluorocarbons; and (vii) other substance, material or waste; any of
which are regulated under any Environmental Law.

     “Indebtedness” of a Person, at a particular date, means (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property, (b) the face amount of all letters of credit issued for the
account of such Person and, without duplication, all drafts drawn

-4-



--------------------------------------------------------------------------------



 



thereunder, and (c) all Indebtedness of the type described in paragraph (a) or
(b) of this definition secured by any Lien on any property owned by such Person,
to the extent attributable to such Person’s interest in such property, even
though such Person has not assumed or become liable for the payment thereof; but
excluding trade and other accounts payable in the ordinary course of business in
accordance with customary trade terms and which are not overdue for a period of
more than sixty (60) days or, if overdue for more than sixty (60) days, as to
which a dispute exists and adequate reserves in conformity with GAAP have been
established on the books of such Person.

     “Indemnified Person” shall have the meaning given to such term in Article 8
of this Agreement.

     “Indemnifier” shall have the meaning given to such term in Article 8 of
this Agreement.

     “IRC” or “Internal Revenue Code” means the Internal Revenue Code of 1986,
as amended and the U.S. Treasury Department regulations promulgated thereunder.

     “IRS” means the U.S. Internal Revenue Service.

     “Lease Obligations” of the Company and its Significant Subsidiaries means,
for any period, the rental commitments of the Company on a consolidated basis
for such period, if any, under leases for real and/or Personal property (net of
income from sub-leases thereof, but excluding taxes, insurance, maintenance and
similar expenses which the lessee is obligated to pay under the terms of said
leases), excluding however, obligations under leases which are classified as
Indebtedness hereunder.

     “Lien” means any mortgage, pledge, hypothecation, assignment, security
interest, lien, charge or encumbrance, or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of, or agreement to give, any financing
statement under the UCC or comparable law of any jurisdiction).

     “Liquidation Preference” means as defined in Section 3.1 of the Certificate
of Designation.

     “Material Adverse Effect” means a material adverse change to the Company’s
assets, business, prospects, liabilities, properties, condition (financial or
otherwise) or results of operations.

     “New Securities” means shares of Common Stock and any other securities or
rights convertible or exchangeable into shares of Common Stock; provided,
however, that “New Securities” shall not include (i) Common Shares issued or
issuable upon conversion of the Series A Preferred Shares, (ii) the Put Option
Shares, (iii) securities issued in connection with any stock split, stock
dividend or other recapitalization of the Company, (iv) equity securities and
options to purchase equity securities issued to management, directors or
employees of the Company pursuant to plans outstanding on the Closing Date, or
any additional stock option plans approved by the Board of Directors or any
class of holders of Preferred Stock or Common Stock, or (v)

-5-



--------------------------------------------------------------------------------



 



Common Stock or other securities issued or issuable upon conversion of rights,
options, warrants or convertible securities issued and outstanding prior to the
Closing Date.

     “Obligations” means all indebtedness, liabilities and obligations of the
Company to the Buyer, whether now existing or hereafter incurred, direct or
indirect, absolute or contingent, secured or unsecured, matured or unmatured,
whether for principal, interest, fees or otherwise, arising out of this
Agreement.

     “Permit” means as defined in Section 3.10 of this Agreement.

     “Person” means any individual, corporation, partnership, limited liability
partnership, limited liability company, joint venture, association, joint stock
company, sole proprietorship, business trust, unincorporated organization or
government or other agency or political subdivision thereof.

     “Purchase Price” means as defined in Section 2.2 of this Agreement.

     “Preferred Stock” means any class or series of Preferred Stock of the
Company, par value $50.00 per share.

     “Put Option Closings” means, as may be used herein collectively from time
to time, the First Put Option Closing, the Second Put Option Closing and the
Variable Price Put Option Closing.

     “Series A Preferred Shares” has the meaning set forth in the recitals of
this Agreement.

     “Put Option Shares” means, as may be used herein collectively from time to
time, the First Put Option Shares, the Second Put Option Shares and the Variable
Price Put Option Shares.

     “Registration Rights Agreement” means the registration rights agreement to
be entered into between the Buyer and the Company on the Closing Date, a
substantially final copy of which is attached as Exhibit E hereto.

     “Requirements of Law” means as to any Person, the Certificate of
Incorporation and Bylaws or other organizational or governing documents of such
Person, and any law, treaty, rule or final regulation, or final determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its assets or to which such
Person or any of its assets is subject.

     “Responsible Officer” means the chief financial officer or the treasurer of
the Company.

     “SEC Reports” means as defined in Section 3.7 of this Agreement.

     “Second Put Option” means the right of the Company to issue and sell Common
Shares to the Buyer in accordance with and subject to Section 5.1(b) of this
Agreement.

-6-



--------------------------------------------------------------------------------



 



     “Second Put Option Closing” means the issuance and sale of the Second Put
Option Shares by the Company to the Buyer in accordance with Section 5.1(b) of
this Agreement.

     “Second Put Option Shares” means the Common Shares to be issued and sold by
the Company to the Buyer at the Second Put Option Closing in accordance with
Section 5.1(b) of this Agreement.

     “Securities” means, collectively, the Series A Preferred Shares (and the
Common Shares issuable upon conversion of the Series A Preferred Shares) and the
Put Option Shares issued at the Put Option Closings, all in accordance with the
terms and conditions of this Agreement.

     “Securities Act” means the Securities Act of 1933, as amended and the rules
and regulations promulgated thereunder.

     “Securities Laws” means the Securities Act, the Exchange Act, the
Sarbanes-Oxley Act of 2002, and any applicable state securities laws.

     “Significant Subsidiaries” means Comprehensive Behavioral Care, Inc.,
Comprehensive Provider Network of Texas, Inc., Healthcare Management Services,
Inc., Comprehensive Care Integration, Inc., Healthcare Management Services of
Michigan, Inc., Comprehensive Behavioral Care of Connecticut, Inc., CompCare of
Pennsylvania, Inc. and any other subsidiaries of the Company that constitute
“Significant Subsidiaries” of the Company as that term is defined under
Regulation S-X of the Exchange Act.

     “Subsidiary,” with respect to any Person, means (i) a corporation a
majority of whose Capital Stock with voting power to elect directors is at the
time, directly or indirectly, owned by such Person, by such Person and one or
more subsidiaries of such Person or by one or more subsidiaries of such Person
or (ii) any other Person (other than a corporation) in which such Person, one or
more subsidiaries of such Person, or such Person and one or more subsidiaries of
such Person, directly or indirectly, at the date of determination thereof has at
least majority ownership interest.

     “2005 Stockholders’ Meeting” means the meeting of the Company’s
stockholders to be held in accordance with DGCL and the Company’s organizational
documents and in connection with, among other things, the amendments to the
Certificate of Incorporation and Bylaws required to be approved after the
Closing and the election of directors of the Company contemplated by this
Agreement, all as described in this Agreement.

     “Tangible Property” means as defined in Section 3.19 of this Agreement.

     “Tax Settlement Agreement” means that certain Offer in Compromise as
amended on March 13, 2002 and accepted by the IRS on January 22, 2003, with
respect to assessments relating to tax years 1985 and 1986, pursuant to which
the Company paid a total of $2,257,949 in conditional settlement of its
obligations thereunder, with the final installment of $2,167,949 being paid to
the IRS on February 26, 2003, which settlement remains subject to the IRC’s
rules and regulations.

- 7 -



--------------------------------------------------------------------------------



 



     “Variable Price Put Option” means the right of the Company to issue and
sell Common Shares to the Buyer in accordance with and subject to Section 5.1(c)
of this Agreement.

     “Variable Price Option Closing” means the issuance and sale of the Variable
Price Put Option Shares by the Company to the Buyer in accordance with
Section 5.1(c) of this Agreement.

     “Variable Price Put Option Shares” means the Common Shares to be issued and
sold by the Company to the Buyer at the Variable Price Put Option Closing in
accordance with Section 5.1(c) of this Agreement.

ARTICLE 2

PURCHASE AND SALE

     Section 2.1 Authorization of the Series A Preferred Shares.

     The Company has authorized the sale and issuance to the Buyer of an
aggregate of 14,400 Series A Preferred Shares having the designation,
preferences, rights and privileges set forth in the Certificate of Designation.

     Section 2.2 Agreement to Purchase and Sell at the Closing.

     The Company hereby agrees to issue and sell to the Buyer, and the Buyer, in
reliance upon the representations, warranties, covenants and agreements of the
Company contained herein, and subject to the terms and conditions of this
Agreement, hereby agrees to purchase from the Company, at the Closing, an
aggregate of 14,400 Series A Preferred Shares at a price per share of $250.00,
for an aggregate purchase price of $3,600,000 (the “Purchase Price”). Each
Series A Preferred Share shall be convertible into 294.12 Common Shares, subject
to adjustment as described herein and in the Certificate of Designation.

     Section 2.3 Payment of Purchase Price; Issuance of the Series A Shares.

     The consummation of the sale and purchase of the Series A Preferred Shares
shall take place at the Closing at the offices of Holland & Knight LLP, at
10:00 a.m. (E.S.T.) on June 14, 2005, or at such other place, date and time as
may be mutually agreed upon by the Company and the Buyer in writing. Upon the
Buyer’s purchase of the Series A Preferred Shares at the Closing, the Company
shall issue and deliver to the Buyer, against delivery of the Purchase Price
therefor, a stock certificate or certificates in definitive form, registered in
the name of the Buyer and representing ownership of the Series A Preferred
Shares purchased at the Closing. As payment in full for the Series A Preferred
Shares being purchased by it at the Closing, and against delivery of the stock
certificate or certificates therefor on the Closing Date, the Buyer shall
deliver to the Company by wire transfer, in immediately available funds, an
amount of $3,600,000, to one or more accounts designated by the Company to the
Buyer not fewer than two (2) days prior to the Closing.

- 8 -



--------------------------------------------------------------------------------



 



ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     The Company hereby represents and warrants, for itself and for its
Significant Subsidiaries (or subsidiaries, as the case may be) as follows:

     Section 3.1 Organization; Good Standing, etc.

     Each of the Company and the Significant Subsidiaries is a duly organized
and validly existing corporation under the jurisdiction of its incorporation,
and their respective statuses are active under the laws of such jurisdictions
Each of the Company and its Significant Subsidiaries has all requisite corporate
power and corporate authority for the ownership and operations of its assets and
for the conduct of its business as now conducted and as now proposed to be
conducted. Each of the Company and its Significant Subsidiaries is duly
qualified and is in good standing as a foreign corporation and authorized to do
business in all jurisdictions wherein the character of the property owned or
leased by it, or the nature of the activities conducted by it, makes such
qualification or authorization necessary, except where the failure to so qualify
or be so authorized would not have a Material Adverse Effect.

     Section 3.2 Authority to Execute and Perform Agreements.

     The Company has all requisite corporate power and corporate authority to
execute and deliver the Basic Documents and to perform all its obligations
thereunder, and to issue, sell and deliver the Series A Preferred Shares and the
Common Shares issuable under this Agreement. The Company has the full legal
right and power and all authority and approval required to enter into, execute
and deliver the Basic Documents and to perform fully the Company’s obligations
thereunder. Each of the Basic Documents has been duly executed and delivered and
constitutes the valid and binding obligation of the Company enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or the effect of general principles of equity. No approval or consent of any
Governmental Authority, and (except as otherwise specified in this Agreement or
any Schedule hereto or except as delivered at the Closing) no approval or
consent of any other Person, is required in connection with the execution and
delivery by the Company of the Basic Documents and the consummation and
performance by the Company of the transactions contemplated thereby. The
execution and delivery of the Basic Documents, the consummation of the
transactions contemplated under the Basic Documents, and the performance by the
Company of the Basic Documents in accordance with their respective terms and
conditions will not conflict with or result in the breach or violation of any of
the terms and conditions of, or constitute (or with notice or lapse of time or
both would constitute) a default under, (i) the Certificate of Incorporation or
Bylaws of the Company; (ii) any instrument, contract or other agreement by or to
which the Company is a party or by or to which it or its assets or properties
are bound or subject; (iii) any statute or any regulation, order, judgment or
decree of any Governmental Authority; or (iv) any Permit.

- 9 -



--------------------------------------------------------------------------------



 



     Section 3.3 Capitalization.

     Upon the filing of the Certificate of Designation, the authorized capital
stock of the Company shall consist of: (i) 12,500,000 shares of Common Stock,
and (ii) 14,400 shares of Preferred Stock, all of which have been designated
Series A Preferred Shares. Schedule 3.3 sets forth a capitalization table of the
Company on a fully-diluted, post-Closing basis. Immediately prior to the
Closing, 5,582,547 shares of Common Stock will be issued and outstanding, and no
Series A Preferred Shares will be issued and outstanding. All issued and
outstanding shares of Common Stock and all issued and outstanding shares of the
capital stock of each of the Subsidiaries are duly authorized and validly
issued, and are fully paid and non-assessable. Following receipt of payment
pursuant to Section 2.3 or Sections 5.1(a), 5.1(b) and 5.1(c) hereof (as the
case may be), all Securities issuable in connection with the transactions
contemplated hereby will be duly authorized and validly issued, and will be
fully paid and non-assessable. The designations, powers, preferences, rights,
qualifications, limitations and restrictions in respect of the Series A
Preferred Shares will be as set forth in the Certificate of Designation, and all
such designations, powers, preferences, rights, qualifications, limitations and
restrictions are in accordance with all applicable laws and are legal, valid and
binding obligations of the Company, enforceable in accordance with their terms
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally, or (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies. Except as set forth on Schedule 3.3, no subscription, warrant, option,
convertible security or other right (contingent or other) to purchase or
otherwise acquire from the Company (or, to the best of the Company’s knowledge,
from any other Person) any equity securities of the Company is authorized or
outstanding, and (ii) there are no additional commitments by the Company to
issue shares, subscriptions, warrants, options, convertible securities or other
such rights or to distribute to holders of any of its equity securities any
evidence of indebtedness or assets. Schedule 3.3 sets forth, accurately and
completely, the number of options granted under the 1995 Incentive Compensation
Plan, the 2002 Incentive Compensation Plan and the Directors’ Compensation Plan,
as well as the date of grant, the exercise price and the vesting schedules of
all such options granted. Except as provided for in the Certificate of
Designation or as set forth on Schedule 3.3, the Company has no obligation to
purchase, redeem or otherwise acquire any of its equity securities or any
interest therein or to pay any dividend or make any other distribution in
respect thereof. Except as set forth on Schedule 3.3, to the best of the
Company’s knowledge, there are no voting trusts or agreements, shareholders’
agreements, pledge agreements, buy-sell agreements, rights of first refusal,
preemptive rights (statutory or contractual) or proxies relating to any
securities of the Company (where the Company is not a party thereto). There are
no restrictions on the transfer of shares of capital stock of the Company, other
than those imposed by relevant federal and state securities laws. The issuance
of the Series A Preferred Shares and the Common Shares issuable upon conversion
thereof will not result in any adjustment under the antidilution or exercise
rights of any holders of any outstanding shares of capital stock, options,
warrants or other rights to acquire any security of the Company, except under
the indenture for the Company’s 7-1/2% convertible subordinated debentures and
the 1995 Incentive Compensation Plan. The offer and sale of all shares of Common
Stock and other securities of the Company

- 10 -



--------------------------------------------------------------------------------



 



issued before the Closing hereunder complied with or were exempt from applicable
Securities Laws.

     Section 3.4 Consents and Approvals.

     Except as set forth on Schedule 3.4 and as otherwise expressly set forth in
this Agreement, no authorization, consent, approval, license, filing or
registration with any Governmental Authority or Person is or will be necessary
for the valid execution, delivery and performance by the Company of the Basic
Documents, the issuance, sale and delivery of the Securities, other than filings
pursuant to the Securities Laws (all of which filings have been made or will be
made by the Company) in connection with the sale of the Securities.

     Section 3.5 Subsidiaries.

     Schedule 3.5 sets forth a complete and accurate list of all subsidiaries of
the Company, showing as to each such subsidiary, the jurisdiction of its
incorporation. Except as set forth on Schedule 3.5, all of such subsidiaries are
either directly wholly owned by the Company, or by or through subsidiaries of
the Company.

     Section 3.6 Certificate of Incorporation and Bylaws.

     The Certificate of Incorporation and Bylaws of the Company, and all
amendments to each to date, copies of all of which have been delivered to the
Buyer, are true, correct and complete.

     Section 3.7 SEC Reports; Financial Statements.

     (a) The Company has delivered or made available to the Buyer true and
complete copies of all periodic and current reports, statements and other
documents that the Company has filed under the Exchange Act since May 31, 2004
(collectively, the “SEC Reports”), each in the form (including exhibits and any
amendments thereto) required to be filed with the SEC. As of their respective
dates, each of the SEC Reports (i) complied in all material respects with all
applicable requirements of the Securities Laws, (ii) were filed in a timely
manner, and (iii) did not contain any false or untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. None of the Significant Subsidiaries is
required to file any forms, reports or other documents with the SEC.

     (b) The audited consolidated financial statements (including the notes
thereto) of the Company and its Subsidiaries for the fiscal year ended May 31,
2004 contained in the Company’s Annual Report on Form 10-K for such fiscal year
and the unaudited consolidated financial statements (including the notes
thereto) of the Company and its Subsidiaries for the fiscal quarter ended
February 28, 2005 contained in the Company’s Quarterly Report on 10-Q for such
fiscal quarter (collectively, the “Financials”) present fairly, in all material
respects, the financial position of the Company and its Subsidiaries on a
consolidated basis as of the dates thereof and its results of operations for the
periods covered thereby (subject, in the case of unaudited financial statements,
to normal year-end audit adjustments), and the Financials have been prepared in
accordance with GAAP consistently applied and in accordance with Regulation S-X
(except (i) as

- 11 -



--------------------------------------------------------------------------------



 



may be otherwise set forth in such Financials or (ii) in the case of unaudited
financial statements, to the extent they may not include footnotes or may be
consolidated or summary statements). Except as and to the extent set forth (or
incorporated by reference) in such Quarterly Report on Form 10-Q or except as
set forth on Schedule 3.8, (i) neither the Company nor any of its Subsidiaries
has any material liabilities, contingent or otherwise, other than (a)
liabilities incurred in the ordinary course of business since the Balance Sheet
Date, and (b) obligations under contracts and commitments incurred in the
ordinary course of business and not required under GAAP to be reflected in the
Financials; (ii) there has been no material adverse change in the assets,
business, liabilities, properties, prospects, condition (financial or otherwise)
or results of operations of the Company or any of the Subsidiaries;
(iii) neither the business, condition or operations of the Company or any of the
Subsidiaries nor any of their properties or assets has been materially or
adversely affected as a result of any legislative or regulatory change, any
revocation or change in any franchise, license or right to do business, or any
other event or occurrence, whether or not insured against; and (iv) neither the
Company nor any of its Subsidiaries has entered into any transaction outside of
the ordinary course of business or made any distribution on its capital stock or
other ownership interest.

     Section 3.8 No Material Adverse Change.

     Since the Balance Sheet Date, except as set forth on Schedule 3.8 hereto,
there has been no material adverse change in the assets, properties, operations,
prospects, business or condition (financial or otherwise) of the Company, and
the Company does not know of any such change which is threatened, nor has there
been any damage, destruction or loss materially affecting the assets,
properties, prospects, business or condition of the Company, whether or not
covered by insurance.

     Section 3.9 Tax Matters.

     The Company has filed all tax returns, statements, reports and forms
required to be filed by it and has paid or caused to be paid all taxes shown
thereon to be due for the periods covered thereby, including interest and
penalties, or has provided reserves for payment thereof to the extent required
under GAAP. The charges, accruals and reserves on the books of the Company in
respect of taxes and other governmental charges are adequate to cover the tax
liabilities accruing with respect to or payable by the Company with respect to
any tax return of the Company. There is no action, suit, proceedings,
investigation, audit or claim now pending or to the Company’s knowledge,
proposed, relating to any tax due with respect to any tax return of the Company,
and there are no liens for taxes upon the assets of the Company except liens for
current taxes not yet due. The Company has made all payments and has taken any
and all actions on a timely basis required under, and is in compliance with, the
Tax Settlement Agreement, and the Company has incurred no additional liabilities
thereunder.

     Section 3.10 Compliance with Laws.

     There is no (i) action, suit, claim, proceeding or investigation pending or
involving or, to the best of the Company’s knowledge, threatened against or
affecting the Company or any Significant Subsidiary, at law or in equity, or
before or by any Governmental Authority;

- 12 -



--------------------------------------------------------------------------------



 



(ii) arbitration proceeding relating to the Company or any Significant
Subsidiary pending under collective bargaining agreements or otherwise; or
(iii) governmental inquiry pending or, to the best of the Company’s knowledge,
threatened, against or affecting the Company or any Significant Subsidiary
(including, without limitation, any inquiry as to the qualification of the
Company or any Significant Subsidiary to hold or receive any license or permit),
and, to the best of the Company’s knowledge, there is no reasonable basis for
any of the foregoing. Neither the Company nor any of its Significant
Subsidiaries is in default with respect to any order, writ, judgment, injunction
or decree of any Governmental Authority known to the Company or served upon the
Company or any Significant Subsidiary of any court or of any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign. There is no action or suit by the Company
or any Significant Subsidiary pending or threatened against others. The Company
and each Significant Subsidiary has complied in all material respects with all
laws, rules, regulations and orders applicable to its business, operations,
properties, assets and services, and the Company and each Significant Subsidiary
has all necessary Permits, licenses and other authorizations required to conduct
its business as currently conducted. There is no existing law, rule, regulation
or order, and the Company is not aware of any proposed law, rule, regulation or
order, that would prohibit or materially restrict the Company or any Significant
Subsidiary from, or otherwise materially adversely affect the Company or any
Significant Subsidiary in, conducting its business in any jurisdiction in which
it is now conducting business. Schedule 3.10 lists accurately and completely all
licenses, permits, authorizations, orders or approvals of any Governmental
Authority that are material to or necessary for the conduct of the business of
the Company (collectively the “Permits”). Except as set forth on Schedule 3.10,
all Permits are in full force and effect, and no violations are or have been
recorded in respect of any Permit, and no proceeding is pending, or to the
knowledge of the Company, threatened, to revoke or limit any Permit. Except as
set forth on Schedule 3.10, the Company does not know of any dispute with any
Person under contract with the Company which could adversely affect, the
Company’s assets, properties, business or condition. The Company does not know
of any present or threatened walkout, strike or any other similar occurrence
which materially and adversely affects, or may materially and adversely affect,
the assets, properties, business or condition of the Company or of any attempt
to organize or represent the labor force of the Company.

     Section 3.11 No Pending Transactions.

     Except for the transactions contemplated by this Agreement and except as
set forth on Schedule 3.11 hereto, neither the Company nor any Significant
Subsidiary is a party to or bound by or the subject of any agreement,
undertaking, commitment or discussions or negotiations with any Person that
could result in (i) the sale, merger, consolidation or recapitalization of the
Company or any Significant Subsidiary, (ii) the sale of all or substantially all
of the assets of the Company or any Significant Subsidiary in one or a series of
transactions, or (iii) a change of control of more than 5% of the outstanding
capital stock of the Company or any Significant Subsidiary.

- 13 -



--------------------------------------------------------------------------------



 



     Section 3.12 Brokers’ Fees.

     The Company has not, directly or indirectly, incurred any liability for
brokerage or finders’ fees in connection with this Agreement.

     Section 3.13 Proprietary Information of Third Parties.

     Except as set forth on Schedule 3.13, to the best of the Company’s
knowledge, no third party has claimed or has reason to claim that any Person
employed by or affiliated with the Company or any Significant Subsidiary has
(a) violated or may be violating to any material extent any of the terms or
conditions of his employment, non-competition or non-disclosure agreement with
such third party, (b) disclosed or may be disclosing or utilized or may be
utilizing any trade secret or proprietary information or documentation of such
third party, or (c) interfered or may be interfering in the employment
relationship between such third party and any of its present or former
employees, or has requested information from the Company or any Significant
Subsidiary which suggests that such a claim might be contemplated. To the best
of the Company’s knowledge, no Person employed by or affiliated with the Company
or any Significant Subsidiary has utilized or proposes to utilize any trade
secret or any information or documentation proprietary to any former employer,
and to the best of the Company’s knowledge, no Person employed by or affiliated
with the Company or any Significant Subsidiary has violated any confidential
relationship which such Person may have had with any third party, in connection
with the development, manufacture or sale of any product or proposed product or
the development or sale of any service or proposed service of the Company or any
Significant Subsidiary, and the Company has no reason to believe there will be
any such employment or violation. To the best of the Company’s knowledge, none
of the execution or delivery of this Agreement or the other Basic Documents, or
the carrying on of the business of the Company as officers, employees or agents
by any officer, director or key employee of the Company or any Significant
Subsidiary, or the conduct or proposed conduct of the business of the Company
and each Significant Subsidiary, will materially conflict with or result in a
material breach of the terms, conditions or provisions of or constitute a
material default under any contract, covenant or instrument under which any such
Person is obligated.

     Section 3.14 Agreements.

     Schedule 3.14 sets forth all of the following contracts and other
agreements, whether written or oral, to which the Company or any Significant
Subsidiary is a party or by or to which it or its assets or properties are bound
or subject with respect to which the Company or Significant Subsidiary may have
any obligations to pay, or the right to receive, in each case, in excess of
$25,000 over a twelve-month period: (i) contracts and other agreements with any
current or former officer, director, employee, consultant or shareholder;
(ii) agreement with any labor union or association representing any employee;
(iii) contracts and other agreements for the purchase, sale or other acquisition
of materials, supplies, equipment, merchandise or services; (iv) representative,
management, marketing, sales agency, printing or advertising agreements;
(including without limitation, all contracts with customers, providers,
Governmental Authorities, health maintenance organizations and similar Persons),
(v) contracts and other agreements for the sale of any of its assets or
properties other than in the ordinary course of business or for the grant

- 14 -



--------------------------------------------------------------------------------



 



to any Person of any preferential rights to purchase any of its assets or
properties; (vi) joint venture agreements relating to the assets, properties or
business of the Company or Significant Subsidiary or by or to which it or its
assets or properties are bound or subject; (vii) contracts or other agreements
under which it agrees to indemnify any party, to share the tax liability of any
party or to refrain from competing with any party; or (viii) any other contract
or other agreement, whether or not made in the ordinary course of business. All
of the contracts and other agreements set forth on Schedule 3.14 are in full
force and effect and the Company or Significant Subsidiary has paid in full or
accrued all amounts due thereunder, and has satisfied in full or provided for
all of its liabilities and obligations thereunder, and, except as set forth on
Schedule 3.14, is not in default under any of them, nor is any other party to
any such contract or other agreement in default thereunder, nor does any
condition exist which with notice or lapse of time or both would constitute a
default thereunder. No approval or consent of any Person is needed in order that
the contracts or other agreements set forth on Schedule 3.14 and other Schedules
hereto continue in full force and effect following the consummation of the
transactions contemplated by the Basic Documents.

     The Company, each Significant Subsidiary, and, to the best of the Company’s
knowledge, each other party thereto, have performed all the obligations required
to be performed by them to date, have received no notice of default and are not
in default (with due notice or lapse of time or both) under any lease, agreement
or contract now in effect to which the Company or any Significant Subsidiary is
a party or by which it or its property may be bound. Neither the Company nor any
Significant Subsidiary has a present expectation or intention of not fully
performing all its obligations under each such lease, contract or other
agreement, and neither the Company nor any Significant Subsidiary has knowledge
of any breach or anticipated breach by the other party to any contract or
commitment to which the Company or any Significant Subsidiary is a party.

     Section 3.15 Real Estate.

     Neither the Company nor any Significant Subsidiary owns real property.
Schedule 3.15 sets forth a list and summary description of (i) all leases,
subleases or other agreements under which the Company is lessor or lessee of any
real property; or (ii) all options held by the Company or any Significant
Subsidiary or contractual obligations on the part of the Company or Significant
Subsidiary to purchase or acquire, or sell or dispose of, any interest in real
property. Such leases, subleases, options and other agreements are in full force
and effect, the Company has not received any notice of any default thereunder
and the Company has delivered to the Buyer at the Closing true and complete
copies of all such leases, subleases and other agreements. The Company’s
leasehold interests are subject to no lien or other encumbrance and enjoy a
right of quiet possession against any Lien on the property.

     Section 3.16 Accounts and Notes Receivable.

     All accounts and notes receivable reflected on the Financials and all
accounts and notes receivable arising subsequent to the Balance Sheet Date, have
arisen in the ordinary course of business, represent valid obligations to the
Company and, subject only to consistently recorded reserves for bad debts, have
been collected or are collectible in the aggregate recorded amounts

- 15 -



--------------------------------------------------------------------------------



 



thereof in accordance with their terms. All items which are required by GAAP to
be reflected as accounts and notes receivable on the Financials and on the books
of the Company are so reflected.

     Section 3.17 Certain Healthcare Regulatory Matters.

     (a) Except as set forth on Schedule 3.17, to the Company’s knowledge (for
the purposes of this Section 3.17 only, “knowledge” means the actual or imputed
knowledge of Mary Jane Johnson or Robert Landis after due inquiry reasonable
under the circumstances), none of the Company, the Subsidiaries or any of their
respective officers, directors or employees (within the meaning of 42 U.S.C. (§
1320a-5(b)) has engaged in any activities which constitute violations of, or are
cause for imposition of civil penalties upon the Company or the Subsidiaries or
mandatory or permissive exclusion of such Persons from Medicare or Medicaid,
under §§ 1320a-7, 1320a-7a, 1320a-7b, or 1395nn of Title 42 of the United States
Code, the federal Civilian Health and Medical Plan of the Uniformed Services
Statute (“CHAMPUS”), any other state or federal health care program, or the
regulations promulgated pursuant to such statutes or regulations or related
state or local statutes or which constitute violations of or deficiencies under
the standards of any private accrediting organization from which the Company or
the Subsidiaries is accredited or seeks accreditation, including the following
activities:

          (i) making or causing to be made a false statement or representation
of a material fact in any application for any benefit or payment;

          (ii) making or causing to be made any false statement or
representation of a material fact for use in determining rights to any benefit
or payment;

          (iii) presenting or causing to be presented a claim for reimbursement
under CHAMPUS, Medicare, Medicaid or any other state healthcare program or
federal healthcare program that is (A) for an item or service that the Person
presenting or causing to be presented knows or should know was not provided as
claimed, or (B) for an item or service where the Person presenting knows or
should know that the claim is false or fraudulent;

          (iv) offering, paying, soliciting or receiving any remuneration
(including any kickback, bribe or rebate), directly or indirectly, overtly or
covertly, in cash or in kind (A) in return for referring, or to induce the
referral of, an individual to a Person for the furnishing or arranging for the
furnishing of any item or service for which payment may be made in whole or in
part by CHAMPUS, Medicare or Medicaid, or any other state healthcare program or
any federal healthcare program, or (B) in return for, or to induce, the
purchase, lease, or order, or the arranging for or recommending of the purchase,
lease, or order, of any good, facility, service, or item for which payment may
be made in whole or in part by CHAMPUS, Medicare or Medicaid or any other state
healthcare program or any federal healthcare program;

          (v) making or causing to be made or inducing or seeking to induce the
making of any false statement or representation (or omitting to state a material
fact required to be stated therein or necessary to make the statements contained
therein not misleading) of a material fact with respect to (A) the conditions or
operations of a facility in order that the facility may qualify

- 16 -



--------------------------------------------------------------------------------



 



for CHAMPUS, Medicare, Medicaid or any other state healthcare program
certification or any federal healthcare program certification, or
(B) information required to be provided under § 1124(A) of the Social Security
Act (“SSA”) (42 U.S.C. § 1320a-3); or

          (vi) failing substantially to provide medically necessary items or
services, if the failure adversely affects individuals covered by Medicare or
Medicaid.

     Section 3.18 Tangible Property.

     The Company and each Significant Subsidiary has valid and marketable title
to all of its assets now carried on its books including those reflected on the
Balance Sheet, or acquired since the Balance Sheet Date (except personal
property disposed of since said date in the ordinary course of business) free of
any Liens, except such Liens that arise in the ordinary course of business and
do not materially impair the Company’s ownership or use of such property or
assets. The Company and each Significant Subsidiary is in compliance under all
leases for property and assets under which it is operating, and all said leases
are valid and subsisting and are in full force and effect. Schedule 3.18 sets
forth all interests, in excess of $10,000, owned or claimed by the Company
(including, without limitation, options) in or to the machinery, equipment,
furniture, leasehold improvements, fixtures, vehicles, structures, any related
capitalized items and other tangible property material to the business of the
Company and which is treated by the Company as depreciable or amortizable
property (“Tangible Property”) not reflected on the Balance Sheet and not sold
or disposed of in the ordinary course of business since the Balance Sheet Date.
All material leases, conditional sale contracts, franchises or licenses pursuant
to which the Company may hold or use any interest owned or claimed by it
(including, without limitation, options) in or to Tangible Property are in full
force and effect and, as respects the Company’s performance, there is no default
or event of default or event which with notice or lapse of time or both would
constitute a default. The Tangible Property of the Company currently used in its
business is in good operating condition and repair, and the Company has received
no notice that any of it is in violation of any existing law or any building,
zoning, health, safety or other ordinance, code or regulation. During the past
three years there has not been any significant interruption of the Company’s
operations due to inadequate maintenance of the Tangible Property.

     Section 3.19 Intangible Property.

     Schedule 3.19 sets forth all patents, trademarks, service marks, trade
names, franchises and software and financial reporting systems, all applications
for any of the foregoing, and all permits, grants and licenses or other rights
running to or from the Company relating to any of the foregoing which are
material to its business. The rights of the Company in the property set forth on
Schedule 3.19 are free and clear of any Liens. The Company has no notice of any
adversely held patent, invention, trademark, service mark or trade name of any
other Person or notice of any claim of any other Person relating to any of the
property set forth on Schedule 3.19 or any process or confidential information
of the Company, and the Company does not know of any basis for any such charge
or claim.

- 17 -



--------------------------------------------------------------------------------



 



     Section 3.20 Medicare/Medicaid Participation.

          (a) To the Company’s knowledge (for the purposes of this Section 3.20
only, “knowledge” means the actual or imputed knowledge of Mary Jane Johnson or
Robert Landis after due inquiry reasonable under the circumstances), none of the
Company, the Subsidiaries or any of their respective officers, directors or
employees (as defined in SSA § 1126(b) or any regulations promulgated
thereunder): (x) have had a civil monetary penalty assessed against him, her or
it under § 1128A of the SSA or any regulations promulgated thereunder; (y) have
been excluded from participation under the Medicare program or a state health
care program as defined in SSA § 1128(h) or any regulations promulgated
thereunder (“State Health Care Program”) or a federal health care program as
defined in SSA § 1128B(f) (“Federal Health Care Program”); or (z) have been
convicted (as that term is defined in 42 C.F.R. § 1001.2) of any of the
following categories of offenses as described in SSA §§ 1128(a) and (b)(1), (2),
(3) or any regulations promulgated thereunder:

          (i) criminal offenses relating to the delivery of an item or service
under Medicare or any State Health Care Program or any Federal Health Care
Program;

          (ii) criminal offenses under federal or state law relating to patient
neglect or abuse in connection with the delivery of a health care item or
service;

          (iii) criminal offenses under federal or state law relating to fraud,
theft, embezzlement, breach of fiduciary responsibility, or other financial
misconduct in connection with the delivery of a health care item or service or
with respect to any act or omission in a program operated by or financed in
whole or in part by any federal, state or local governmental agency;

          (iv) federal or state laws relating to the interference with or
obstruction of any investigation into any criminal offense; or

          (v) criminal offenses under federal or state law relating to the
unlawful manufacture, distribution, prescription or dispensing of a controlled
substance.

     Section 3.21 Environmental Matters.

     (a) Except as disclosed in Schedule 3.21, each of the Company and the
Significant Subsidiaries:



  (i)   is and has been in compliance with all applicable Environmental Laws;  
  (ii)   has not been, and is not required to obtain any Environmental Permits
for the continued conduct of the its business in the manner now conducted and
presently proposed to be conducted;     (iii)   does not generate or use any
Hazardous Material in its operations or in the conduct of its business;     (iv)
  has never stored, disposed or released any Hazardous Material in or at any
present or prior on-site or off-site facility;

- 18 -



--------------------------------------------------------------------------------



 



  (v)   has not received or is subject to, or within the past three years has
been subject to, any outstanding order, decree, judgment, complaint, agreement,
claim, citation, or notice indicating, or is subject to any ongoing judicial or
administrative proceeding claiming that any of the Companies, or the past and
present assets of such Company are or may be: (A) in violation of any
Environmental Law, (B) responsible for the on-site or off-site storage or
release of any Hazardous Material, or (C) liable for any environmental
liabilities and costs; and     (vi)   has never used, owned or operated any
underground storage tanks for storage of Hazardous Material.

     (b) Schedule 3.21 lists all environmental audits, inspections, assessments,
investigations or similar reports relating to the business of the Company and
its Significant Subsidiaries or the compliance of the same with applicable
Environmental Laws.

     (c) Except as disclosed in Schedule 3.21:



  (i)   There are no past or present events, conditions or circumstances,
including, without limitation, that are likely to interfere with or otherwise
affect the business of the Company or the Significant Subsidiaries in the manner
now conducted or which would interfere with compliance with any Environmental
Law or Environmental Permit;     (ii)   There are no circumstances or conditions
present at or arising out of the present or former assets, properties,
leaseholds, businesses or operations of the Companies in respect of off-site or
on-site storage, transportation or disposal of, or any off-site or on-site
release of, a Hazardous Substance which reasonably may be expected to give rise
to any environmental liabilities and costs;     (iii)   None of the present or
past assets, properties, businesses, leaseholds or operations of the Company or
the Significant Subsidiaries has received or is subject to, or within the past
three years has been subject to, any outstanding order, decree, judgment,
complaint, agreement, claim, citation, or notice or is subject to any ongoing
judicial or administrative proceeding indicating that the past and present
assets of any of the Company or the Significant Subsidiaries are or may be:
(A) in violation of any Environmental Law; (B) responsible for the on-site or
off-site storage or release of any Hazardous Substance; or (C) liable for any
environmental liabilities and costs; or     (iv)   The Company has no any reason
to believe that any of the Company or the Significant Subsidiaries will become
subject to a matter identified in subsection (iii); and, no investigation or
review with respect to such

- 19 -



--------------------------------------------------------------------------------



 



      matters is pending or threatened, nor has any governmental authority or
other third-party indicated an intention to conduct the same.

          (d) For purposes of this Section 3.21 only, all references to the
“Company and the Significant Subsidiaries” are intended to include any and all
other entities to which any of the Companies legally may be determined by a
governmental authority to be liable as a successor under applicable
Environmental Laws.

     Section 3.22 Other Offerings Subject to Integration.

     Neither the Company nor any Person acting on its behalf has taken or will
take any other action (including, without limitation, any offer, issuance or
sale of any security of the Company or any Significant Subsidiary under
circumstances which might require the integration of such security with Series A
Preferred Shares under the Securities Act or the rules and regulations of the
SEC thereunder), in either case so as to subject the offering, issuance or sale
of the Series A Preferred Shares to the registration provisions of the
Securities Act.

     Section 3.23 Significant Customers or Suppliers.

     Except as set forth on Schedule 3.23, no single customer or supplier is of
material importance (for purposes of this Section 3.23, “material” or words to
such effect means amounting to more than 5% of the value of the goods or
services provided by or to the Company or any of its Significant Subsidiaries).
The relationships of the Company and the Significant Subsidiaries with its
customers and suppliers are good commercial working relationships and, except as
set forth on Schedule 3.23, no customer or supplier of the Company has cancelled
or otherwise terminated, or threatened in writing to cancel or otherwise
terminate, its relationship with the Company or has during the last 12 months
decreased materially, or threatened to decrease or limit materially, its
services, supplies or materials to the Company or the Significant Subsidiaries.
Neither the Company nor any Significant Subsidiary has any notice that any such
customer or supplier intends to cancel or otherwise modify its relationship with
the Company or any Significant Subsidiary or to decrease materially or limit its
business with the Company or any Significant Subsidiary.

     Section 3.24 ERISA.

     Schedule 3.24 sets forth all of the employee benefit plans of the Company
(the “Benefit Plans”). Except as set forth on Schedule 3.24 or as set forth in
the employment agreements between the Company and its executive officers, the
Company and the Significant Subsidiaries do not maintain or have any obligation
to contribute to or any other liability with respect to or under (including but
not limited to current or potential withdrawal liability), nor have they ever
maintained or had any obligation to contribute to or any other liability with
respect to or under: (i) any plan or arrangement, whether or not terminated,
which provides medical, health, life insurance or other welfare types benefits
for current or future retired or terminated employees (except for limited
continued medical benefit coverage required to be provided under Section 4980B
of the IRC or as required under applicable state law); (ii) any “multiemployer
plan” (as defined in Section 3(37) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”);

- 20 -



--------------------------------------------------------------------------------



 



(iii) any employee plan which is a tax-qualified “defined benefit plan” (as
defined in Section 3(35) of ERISA), whether or not terminated; (iv) any employee
plan which is tax-qualified “defined contribution plan” (as defined in
Section 3(34) of ERISA), whether or not terminated; or (v) except as set forth
on Schedule 3.24, any other plan or arrangement providing benefits to current or
former employees, including any bonus plan, plan for deferred compensation,
employee health or other welfare benefit plan or other arrangement, whether or
not terminated. For purposes of this Section 3.24 , the term “Company” includes
all organizations under common control with the Company pursuant to
Section 414(b) or (c) of the IRC. Each Benefit Plan has been administered in
accordance with its terms and all applicable laws, rules or regulations . No
Benefit Plan established or maintained, or to which contributions have been
made, by the Company or any Subsidiary, which is subject to Part 3 of Subtitle B
of Title I of ERISA had an accumulated funding deficiency (as such term is
defined in Section 302 of ERISA) as of the last day of the most recent fiscal
year of such plan ended prior to the date hereof, and no material liability to
the Pension Benefit Guaranty Corporation has been incurred with respect to any
such plan by the Company or any Significant Subsidiary.

     Section 3.25 Insurance.

     The Company and its Significant Subsidiaries maintain insurance (including,
without limitation, directors and officers liability insurance covering each of
the Company’s directors in an amount not less than $2,000,000 in the annual
aggregate) of the type and in the amount described in Schedule 3.25 covering
their respective properties and business are in compliance with all material
requirements and provisions thereof. Such insurance coverage is customary and
adequate in amount, type and scope for such properties and business. Neither the
Company nor any Significant Subsidiary has received a notice of cancellation or
non-renewal of any such policy or binder and none of them has any knowledge of
any inaccuracy in any application for such policies or binders, any failure to
pay premiums when due or any similar state of facts which might form the basis
for termination of any such insurance. The Company maintains, and has maintained
during the past seven years, directors and officers liability insurance in an
amount and on terms reasonable under the circumstances in which it conducts its
business and as a public company.

     Section 3.26 Officers, Directors and Employees.

     Schedule 3.26 sets forth the name and total compensation of each officer
and director of the Company, and of each employee, consultant or agent of the
Company, whose current annual rate of compensation (including bonuses and
commissions) exceeds $30,000. No such officer or employee has advised the
Company in writing that he intends to terminate employment with the Company.
Except as set forth on Schedule 3.26, the Company and each Subsidiary has
complied in all material respects with all applicable laws relating to the
employment of labor, including provisions relating to wages, hours, equal
opportunity, collective bargaining and the payment of Social Security and other
taxes.

- 21 -



--------------------------------------------------------------------------------



 



     Section 3.27 Operations of the Company.

     Except as set forth on Schedule 3.27 or as contemplated by this Agreement,
from the Balance Sheet Date through the date hereof, neither the Company nor any
Significant Subsidiary has:

     (i) amended its Certificate of Incorporation or Bylaws or merged with or
into or consolidated with any other Person, or changed or agreed to change in
any manner the character of its business;

     (ii) entered into or amended any employment agreement, entered into any
agreement with any labor union or association representing any employee or
entered into or amended any Benefit Plan;

     (iii) except for short-term bank borrowings in the ordinary course of
business, incurred any Indebtedness;

     (iv) declared or paid any dividends or declared or made any distributions
of any kind to its stockholders;

     (v) reduced its cash or short-term investments or their equivalent, other
than to meet cash needs arising in the ordinary course of business, consistent
with past practices;

     (vi) waived any right of material value to its business;

     (vii) made any change in its accounting methods or practices or made any
change in depreciation or amortization policies or rates adopted by it;

     (viii) materially changed any of its business policies, including, without
limitation, advertising, marketing, pricing, purchasing, personnel, sales,
returns, budget or product acquisition policies;

     (ix) made any wage or salary increase or bonus, or increase in any other
direct or indirect compensation, for or to any officer, director or employee of
the Company, or any accrual for or commitment or agreement to make or pay the
same, other than to Persons not officers, directors or stockholders of the
Company made in the ordinary course of business;

     (x) made any loan or advance to any of its officers, directors, employees,
consultants, agents or stockholders, other than travel advances made in the
ordinary course of business;

     (xi) made any payment or commitment to pay any severance or termination pay
to any of its officers, directors, employees, consultants or agents, other than
to Persons not officers, directors or stockholders of the Company made in the
ordinary course of business;

     (xii) except in the ordinary course of business: entered into any lease (as
lessor or lessee); sold, abandoned or made any other disposition of any of its
assets or properties;

- 22 -



--------------------------------------------------------------------------------



 



granted or suffered any lien or other encumbrance on any of its assets or
properties; entered into or amended any contract or other agreement to which it
is a party or by or to which it or its assets or properties are bound or subject
or pursuant to which it agrees to indemnify any party or refrain from competing
with any party;

     (xiii) except in the ordinary course of business, incurred or assumed any
debt, obligation or liability (whether absolute or contingent and whether or not
currently due and payable);

     (xiv) except for inventory or equipment acquired in the ordinary course of
business, made any acquisition of all or any part of the assets, properties,
capital stock or business of any other Person; or

     (xv) except in the ordinary course of business, entered into any other
material contract or other agreement or other material transaction.

     Section 3.28 Potential Conflicts of Interest.

     Except as set forth on Schedule 3.28, no officer or director of the Company
(i) owns, directly or indirectly, any interest in (except not more than 5% stock
holdings for investment purposes in securities of publicly-held and traded
companies) or is an officer, director, employee or consultant of any Person
which is a competitor, lessor, lessee, customer or supplier of the Company;
(ii) owns, directly or indirectly, in whole or in part, any copyright,
trademark, trade name, service mark, franchise, patent, invention, permit,
license or secret or confidential information which the Company is using or the
use of which is necessary for the business of the Company; or (iii) has any
cause of action or other claim whatsoever against, or owes any amount to, the
Company, except for claims in the ordinary course of business, such as for
accrued vacation pay, accrued benefits under Benefit Plans and similar matters
and agreements existing on the date hereof.

     Section 3.29 Full Disclosure.

     All documents and other information prepared and delivered by the Company
and its representatives in connection with the Basic Documents and the
transactions contemplated thereby are true, complete and authentic. The written
information furnished by the Company and its representatives to the Buyer in
connection with the Basic Documents and the transactions contemplated hereby and
thereby does not contain any untrue statement of a material fact and does not
omit to state any material fact necessary to make the statements made, in the
context in which made, not false or misleading. There is no fact which the
Company has not disclosed to the Buyer in writing which materially adversely
affects, or so far as the Company can now reasonably foresee will materially
adversely affect, the business or condition (financial or other) of the Company
or the ability of the Company to perform the Basic Documents. Except for the
representations and warranties set forth in this Article 3 or in the other Basic
Documents, the Company, for itself or on behalf of any of its subsidiaries, has
not made any representation or warranty, express or implied.

- 23 -



--------------------------------------------------------------------------------



 



ARTICLE 3A

REPRESENTATIONS OF THE BUYER

     The Buyer hereby represents, warrants and acknowledges to the Company as
follows:

     Section 3A.1 Organization; Good Standing, Etc.

     The Buyer is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement.

     Section 3A.2 Authority; No Violation, Etc.

     The execution, delivery and performance by the Buyer of this Agreement has
been duly authorized by all necessary limited liability company action. This
Agreement and the other Basic Documents to which it is a party have been duly
executed and delivered by the Buyer, and the execution, delivery and performance
by the Buyer of this Agreement and the other Basic Documents to which it is a
party does not and will not (i) conflict with or violate any provision of its
certificate of formation or operating agreement; (ii) violate or result in a
breach of any of the terms of, result in a modification of, or otherwise give
any other contracting party the right to terminate, or constitute (or with
notice or lapse of time or both would constitute) a default under, any contract
or other agreement to which the Buyer is a party or by or to which the Buyer or
any of its assets or properties may be bound or subject; (iii) violate any
order, writ, judgment, injunction, award or decree of any Governmental Authority
against, or binding upon, the Buyer; (iv) violate any statute, law or regulation
of any jurisdiction; or (v) require the consent of any Person under any
agreement or instrument to which the Buyer is a party.

     Section 3A.2 Investment; Experience.

     It is the present intention of the Buyer to acquire the Securities for
investment for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof. The Buyer and
its members have significant experience in evaluating and investing in private
placement transactions so that they are capable of evaluating the merits and
risks of their investment in the Company, and have the capacity to protect their
own interests. The Buyer represents that it and its members are “accredited
investors” as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act.

     Section 3A.3 Rule 144, etc.

     The Buyer acknowledges that the Securities must be held indefinitely unless
subsequently registered under the Securities Act and any applicable state
securities laws or unless exemptions from such registration are available. The
Buyer is aware of the provisions of Rule 144 promulgated under the Securities
Act which permit limited resale of shares purchased in a private placement
subject to the satisfaction of certain conditions.

- 24 -



--------------------------------------------------------------------------------



 



     Section 3A.4 Brokers or Finders.

     The Company has not, and will not, incur, directly or indirectly, as a
result of any action taken by the Buyer, and liability for brokerage or finders’
fees in connection with this Agreement. The Buyer represents that it has not
paid or agreed to pay any brokerage or finders’ fees in connection with this
Agreement.

     Section 3A.5 Legends; Stop Transfer.

     Subject to the rights of the Buyer (and its permitted transferees) created
under the Registration Rights Agreement, all certificates representing ownership
of the Series A Preferred Shares and the Common Shares that may be purchased by
the Buyer pursuant to the provisions of this Agreement shall bear the following
legend:

“These securities have not been registered under the Securities Act of 1933, as
amended. They may not be sold, offered for sale, pledged or hypothecated in the
absence of an effective registration statement as to the securities under said
Acts or an opinion of counsel satisfactory to the Company that such registration
is not required.”

     In addition, the Company shall make a notation regarding the restrictions
on transfer of the Series A Preferred Shares and the Common Shares in its books
to the effect stated in this Section 3A.5.

     Section 3A.6 Enforceability.

     This Agreement is the legal, valid and binding obligation of the Buyer,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or the effect of general principles of equity.

     Section 3A.7 Governmental Approvals, etc.

     Except as set forth herein, no authorization, consent, approval, order,
license or permit from, or filing, registration or qualification with, or
exemption from any of the foregoing from, any Governmental Authority is or will
be required to authorize or permit the execution, delivery and performance by
the Buyer of the Basic Documents.

     Section 3A.8 Certain Trading Activities.

     During the 15 calendar days before the date of this Agreement, the Buyer
has not engaged in, nor has the Buyer engaged any Person acting on its behalf to
engage in, any trading of the Common Stock, including Short Sales of the Common
Stock, and no open position or Short Sale relating to the Common Stock exists on
the date hereof in the name or on behalf of the Buyer. For purposes of this
Section, “Short Sales” means all kinds of direct and indirect stock pledges
reflecting short positions, forward sale contracts, options, puts, calls, short
sales, swaps (including on a total return basis), and sales and any other
transactions having the effect of hedging any position in the Common Stock.

- 25 -



--------------------------------------------------------------------------------



 



     Section 3A.9 Reliance on Exemptions. The Buyer understands that the
Securities are being offered and sold to the Buyer in reliance upon specific
exemptions from the registration requirements of the United States federal and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Buyer’s compliance with, certain of the representations,
warranties, agreements and acknowledgments of the Buyer set forth herein to
determine the availability of such exemptions and the eligibility of the Buyer
and its members to acquire the Securities.

     Section 3A. 10 Information. The Buyer has been furnished with certain
materials (including the SEC Reports) relating to the business, finances and
operations of the Company that have been made publicly available by the Company,
as well as materials relating to the offer and sale of the Securities.
Notwithstanding the foregoing, the Buyer does not know, and has no basis for
acknowledging, whether such materials are complete and accurate, or whether they
comply with applicable Securities Laws in form and content, and is relying
solely upon the reps and warranties of the Company set forth in this Agreement
and the other Basic Documents with respect thereto. The Buyer has been afforded
the opportunity to ask questions of the Company and has received responses from
the Company and its advisors. The Buyer and its members acknowledge and
understand that its investment in the Securities involves a significant degree
of risk. Except for the representations and warranties set forth in this
Article 3A or in the other Basic Documents, the Buyer has not made any
representation or warranty, express or implied.

ARTICLE 4

COVENANTS OF THE COMPANY

     The Company hereby agrees that, so long as the Buyer (or any successive
holder) owns Series A Preferred Shares or Common Shares, the Company shall:

     Section 4.1 Use of Proceeds. Use the proceeds from the sale of the
Securities to provide general working capital for corporate purposes.

     Section 4.2 Reports and Statements. Deliver to the Buyer promptly upon (but
in no case later than fifteen (15) days thereafter) any distribution to its
security holders generally, to its Board of Directors or to the financial
community of an annual report, quarterly report, proxy statement, registration
statement or other similar reports or communications, a copy of each such
document, and promptly upon filing by the Company with the SEC or the NASD,
Inc., the National Market System, Inc. or any national securities exchange or
other market system of any and all regular and other reports or applications, a
copy of each such document, and a copy of such report or statement and copies of
all press releases and other statements made available generally by the Company
to the public concerning developments in the Company.

     Section 4.3 Financial Statements. Furnish to the Buyer promptly upon (but
in no case later than fifteen (15) days thereafter) their becoming available,
copies of all financial statements, reports, notices and proxy statements sent
or made available generally by the

- 26 -



--------------------------------------------------------------------------------



 



Company to its security holders, of all regular and periodic reports and all
final registration statements and final prospectuses, if any, filed by the
Company with any securities exchange or other self-regulatory organization, or
with the Securities and Exchange Commission or any Governmental Authority.
Concurrently with the delivery of the financial statements referred to in the
preceding sentence, a certificate of a Responsible Officer of the Company
stating that, to the best of such officer’s knowledge, the Company during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the Basic Documents
to be observed, performed or satisfied by it, and that such officer has obtained
no knowledge of any default of any other Person except as specified in such
certificate.

     Section 4.4 Payment of Obligations. Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent (allowing for any grace
period granted therein), as the case may be, all its obligations and liabilities
of whatever nature, except when the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
Company, including without limitation, all amounts owing under the Tax
Settlement Agreement.

     Section 4.5 Conduct of Business and Maintenance of Existence. Continue to
engage in business of the same type as now conducted by the Company with respect
to the business currently conducted, preserve, renew and keep in full force and
effect its corporate existence and take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business; and comply with all material applicable Requirements of Law and
all of its obligations (allowing for any grace period granted therein) except to
the extent that the failure to comply therewith would not, individually or in
the aggregate, have a Material Adverse Effect.

     Section 4.6 Maintenance of Insurance. Keep all property useful and
necessary in its business in good working order and condition; maintain with
financially sound and reputable insurance companies insurance (including,
without limitation, directors and officers liability insurance covering each of
the Company’s directors in an amount not less than $2,000,000 in the annual
aggregate), with no gaps in coverage, in at least such amounts and against at
least such risks as are usually insured against in the same general area by
publicly-traded companies engaged in the same or a similar business; and furnish
to the Buyer, upon written request, full information as to the insurance
carried.

     Section 4.7 Inspection of Property; Books and Records; Discussions. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities; and permit the
Buyer and its representatives to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be requested, and to discuss the business,
operations, properties and financial and other condition of the Company with
officers and employees of the Company and with its independent certified public
accountants.

     Section 4.8 Notices. Give to the Buyer, no later than five (5) days after
any fact, circumstance or event set forth below, notice of:

- 27 -



--------------------------------------------------------------------------------



 



          (a) of any (i) default or event of default under any instrument or
other agreement of the Company or (ii) litigation, investigation or proceeding
which may exist at any time between the Company and any Governmental Authority,
which in any such case, if adversely determined, would have a Material Adverse
Effect;

          (b) of any litigation or proceeding affecting or involving the Company
(i) in which the amount claimed is $75,000 (whether or not covered by
insurance), or (ii) in which injunctive or similar relief is sought; and/or

          (c) of a fact, circumstance or trend that could reasonably be expected
to have a Material Adverse Effect.

     Each notice pursuant to this subsection shall be accompanied by a statement
of the chief executive officer or chief financial officer of the Company setting
forth details of the occurrence, fact or circumstance referred to therein and
stating what action the Company proposes to take with respect thereto. In
addition, each notice pursuant to clause (c) of this subsection shall be
accompanied by all pleadings and other papers filed in connection with such
litigation or proceeding, to the extent permitted under applicable Securities
Laws.

     Section 4.9 Payment of Taxes; Filing of Returns. The Company shall file all
tax returns, statements, reports and forms when and as required to be filed by
it, and will pay and discharge or caused to be paid or discharged, all taxes
shown thereon to be due for the periods covered thereby, including interest and
penalties, or will provide reserves for payment thereof to the extent required
under GAAP. The charges, accruals and reserves on the books of the Company in
respect of taxes and other governmental charges shall be adequate to cover the
tax liabilities accruing with respect to or payable by the Company with respect
to any tax return of the Company. The Company will take any and all actions
required under, and will refrain from taking any action that would reasonably be
expected to cause it to be in non-compliance with, the Tax Settlement Agreement
on a timely basis so that the Tax Settlement Agreement remains in full force and
effect and so that the Company incurs no additional liability thereunder.

     Section 4.10 2005 Stockholders’ Meeting. The Company, acting through its
Board of Directors, shall, in accordance with the DGCL, the Exchange Act and any
other applicable law (including Securities Laws):

          (a) duly call, give notice of, and within 150 days of May 31, 2005
(allowing for any additional days that may be required to respond to any
comments of the SEC, if the Company acts in a timely manner with respect
thereto), convene and hold the 2005 Stockholders’ Meeting in accordance with the
Exchange Act, DGCL and the Company’s Certificate of Incorporation and Bylaws for
the purpose of considering and taking action to amend the Company’s Certificate
of Incorporation to remove the cumulative voting and classified board features
currently in place.

          (b) prepare and file with the SEC a preliminary proxy statement
relating to the 2005 Stockholders’ Meeting and use its best efforts to obtain
and furnish the information required to be included by the SEC in the definitive
form of proxy statement and to respond promptly to any comments made by the SEC
with respect to the preliminary proxy statement and cause a

-28-



--------------------------------------------------------------------------------



 



definitive proxy statement, including any amendment or supplement thereto, to be
mailed to its stockholders;

          (c) include in the definitive proxy statement the recommendation of
the Board of Directors that stockholders of the Company vote in favor of the
amendments to the Certificate of Incorporation and Bylaws described in
subsection (a) above;

          (d) use its best efforts to solicit from holders of its outstanding
shares of Common Stock, proxies in favor of the aforementioned amendments to the
Certificate of Incorporation and Bylaws and to take all other action reasonably
necessary or advisable to secure any vote or consent of stockholders required by
DGCL to approve such amendments; and

          (e) within fourteen (14) days of receipt by the Company of completed
Directors’ and Officers’ Questionnaires of the Series A Directors (as defined in
the Certificate of Designation), file with the SEC the information statement
required by and in accordance with Rule 14f-1 under the Exchange Act, and within
seven (7) days of such filing, deliver such information statement to the
Company’s stockholders as required by and in accordance with Rule 14f-1 under
the Exchange Act.

Section 4.11 Preemptive Rights.

     (a) If, after the Closing Date but prior to the conversion of the Series A
Preferred Shares into Common Shares, the Company shall propose to issue or sell
New Securities or enters into any contract, commitment, agreement or
understanding relating to the issuance or sale of any New Securities, the Buyer
shall have the right to purchase that number of New Securities at the same price
and on the same terms proposed to be issued or sold by the Company so that the
Buyer would, after the issuance and sale of all such New Securities, hold the
same proportionate interest (the “Proportionate Percentage”) of the then
outstanding shares of Common Stock as was held by the Buyer immediately prior to
such issuance and sale (based on the number of shares of Common Stock to be
received upon conversion of the Series A Preferred Shares).

     (b) The Company shall give the Buyer written notice of its intention to
issue and sell New Securities, describing the type of New Securities, the price
and the general terms and conditions upon which the Company proposes to issue
the same. The Buyer shall have fifteen (15) days (the “Offer Period”) from the
giving of such notice to agree to purchase all or any part of its Proportionate
Percentage of New Securities for the price and upon the terms and conditions
specified in the notice by giving written notice to the Company and stating
therein the quantity of New Securities to be purchased.

     (c) If the Buyer fails to provide written notice to the effect that the
Buyer agrees to exercise such right within the Offer Period, the Company shall
have 125 days thereafter to sell the New Securities in respect of which the
Buyer’s rights were not exercised, at a price and upon the terms and conditions
no more favorable to the buyers thereof than specified in the Company’s notice
to the Buyer pursuant to this Section 4.11. If the Company has not sold the New
Securities within such 125-day period, the Company shall not thereafter issue or
sell any New

-29-



--------------------------------------------------------------------------------



 



Securities, except by giving the Buyer the right to purchase its Proportionate
Percentage in the manner provided in this Section 4.11.

Section 4.12 Repurchase Rights.

     (a) Change of Control. If, at any time, there shall be a Change of Control
of the Company, the Buyer shall have the right (the “Repurchase Right”), at its
sole option, upon ten (10) days’ prior written notice to the Company (the
“Redemption Notice”), to require the Company to purchase for cash from the
Buyer, all but not less than all, of the Series A Preferred Shares at a price
equal to 100% of the Liquidation Preference for such shares (subject to
adjustment in accordance with adjustments to the Series A Preferred Shares
conversion price provided for in the Certificate of Designation), plus any
accrued and unpaid dividends to the date of repurchase. The Company shall
deliver written notice to the Buyer promptly upon occurrence of an event of a
Change of Control.

     (b) Tax Settlement Agreement. If, at any time, the Company shall be
notified by the IRS (which notice shall be transmitted to the Buyer within three
(3) days upon receipt of such notice by the Company) that, for whatever reason
and whether or not the Company has breached the provisions of Section 3.9 or
Section 4.9 of this Agreement, the Tax Settlement Agreement is no longer in
valid and in full force and effect, or that the Company has violated the terms
of the Tax Settlement Agreement with the result (after the expiration of any
grace or cure period permitted by the IRS), in either case, that the Company has
additional liabilities or must make additional payments to the IRS beyond the
settlement payment made to the IRS in 2003 pursuant to the Tax Settlement
Agreement, then the Buyer shall have the right, at its sole option, upon ten
(10) days’ prior written notice to the Company, to require the Company to
purchase for cash from the Buyer, all but not less than all, of the Series A
Preferred Shares at a price equal to 100% of the Liquidation Preference for such
shares (subject to adjustment in accordance with adjustments to the Series A
Preferred Shares conversion price provided for in the Certificate of
Designation), plus any accrued and unpaid dividends to the date of repurchase.

     Section 4.13. Reservation of Common Shares. From and after the Closing, the
Company shall at all times reserve for issuance the number of duly authorized
Common Shares issuable upon conversion of the Series A Preferred Shares, and,
from and after the 2005 Stockholders’ Meeting (assuming the Company’s
stockholders approve the necessary increase in the number of authorized shares
of Common Stock), the Company shall at all times reserve for issuance the number
of duly authorized Common Shares issuable in connection with any of the Put
Option Closings, on a fully-diluted basis, in accordance with the terms of this
Agreement and the Certificate of Designation.

     Section 4.14 Transactions with Affiliates. Not enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange or property
or the rendering of any service with any Affiliate (other than with any
consolidated subsidiary), except for the transactions expressly permitted by
this Agreement.

     Section 4.15 Subsidiaries. Not dissolve any Significant Subsidiaries.

-30-



--------------------------------------------------------------------------------



 



     Section 4.16 Further Assurances. The Company shall execute and deliver all
further instruments and documents and take all further action that may be
necessary, or that the Buyer may reasonably request, in order to carry out the
provisions of this Agreement or the other Basic Documents, including any
assignments of the Buyer’s interest in the Securities or its rights under or for
the benefit of the Basic Documents.

ARTICLE 5

COVENANTS OF THE BUYER

     Section 5.1 Put Option Shares. Subject to the terms and conditions set
forth below, the Buyer hereby agrees as follows:



  (a)   First Put Option Shares. The Buyer hereby agrees to grant to the Company
the right to require the Buyer to purchase from the Company 500,000 First Put
Option Shares at a price of $2.00 per share on a date which is no later than the
sixtieth (60th) day after the date on which the Company’s Annual Report on Form
10-K is required to be filed with the SEC under the Exchange Act (not giving
effect to Form 12b-25) (the “Filing Date”) with respect to FY 2006. No later
than the thirtieth (30th) day after the Filing Date, the Buyer shall have
received in writing from the Company: (i) a notice (the “Election Notice”) from
the Company indicating whether the Company will exercise the First Put Option
and (ii) a certificate of a Responsible Officer (the “Compliance Certificate”)
certifying that all of the conditions set forth in clauses (i) through
(vi) below have been fulfilled (with such confirming information as the Buyer
may reasonably request, to the extent the provision by the Company of such
information is not already required by this Agreement). If so the Company so
elects to exercise the First Put Option, the Buyer shall purchase the First Put
Option Shares in accordance with the terms of this Section 5.1(a) and on a date
which is no later than sixty (60) days after the Filing Date; provided, however,
that there shall be an extension of time beyond such closing date by the number
of days that the Company was late in delivering the Election Notice or the
Compliance Certificate, and further provided however, that if the Election
Notice or Compliance Certificate is not received by the sixtieth (60th) day
after the Filing Date, the First Put Option shall automatically become null and
void and no longer exercisable thereafter, unless the Buyer decides to the
contrary in its sole discretion and gives such written notice to the Company.
The Buyer’s obligation to purchase the First Put Option Shares is also subject
to the following conditions:

(i) the Company reports total operating revenues greater than $32.25 million for
FY 2006 or $8.0625 million in total operating revenues for the fourth quarter of
FY 2006, as set forth in its Annual Report on Form 10-K for FY 2006; provided,
however, that the foregoing revenue milestones shall not be applicable in the
event that the Buyer fails to purchase, upon the exercise by the Company of the
Variable Price Put Option, Variable Price Put Option Shares in accordance with,
and subject to the terms and conditions set forth in, Section 5.1(c) of this
Agreement, but further

-31-



--------------------------------------------------------------------------------



 



provided, however, that all of the other conditions to the First Put Option
Closing set forth in clauses (ii) through (vi) below shall nevertheless remain
applicable in such event; and

(ii) the Tax Settlement Agreement remains in full force and effect and the
Company has incurred no additional liability thereunder; and

(iii) there has been no Change of Control since the Closing Date; and

(iv) there is not then (nor has there been, unless cured) a violation or breach
of any of the representations, warranties, covenants and agreements of the
Company under this Agreement or the other Basic Documents (as qualified therein
as to materiality or knowledge, as the case may be); provided, however, that the
Buyer shall not refuse to purchase the First Put Option Shares solely as a
result of the non-fulfillment of the condition set forth in this clause (iv) if,
but only if, Losses with respect to which the Buyer is otherwise entitled to
indemnification under Article 8 have not exceeded $75,000 in the aggregate as of
the date of exercise by the Company of the First Put Option; and

(v) (1) The Company or any Significant Subsidiary shall not have commenced any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic of foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment or a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or the Company
shall make a general assignment for the benefit of its creditors; or (2) there
shall be commenced against the Company or any Significant Subsidiary any case,
proceeding or other action of a nature referred to in clause (1) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (3) there shall not have been commenced against the Company
or any Significant Subsidiary any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets, which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within ten (10) days from the entry thereof; or
(4) the Company or any Significant Subsidiary shall not have taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (1), (2) or (3) above; or (5) the Company
and each Significant Subsidiary shall be able to pay, and has not

-32-



--------------------------------------------------------------------------------



 



admitted in writing that it is unable to pay, its debts as they generally become
due; and

(vi) One or more judgments or decrees shall be entered against the Company or
any Significant Subsidiary involving in the aggregate a liability (not paid or
fully covered by insurance) of $75,000 or more and all such judgments or decrees
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof.



  (b)   Second Put Option Shares. The Buyer hereby agrees to grant to the
Company the right to require the Buyer to purchase from the Company 500,000
Second Put Option Shares at a price of $2.16 per share on a date which is no
later than the sixtieth (60th) day after the date on which the Company’s Annual
Report on Form 10-K is required to be filed with the SEC under the Exchange Act
(not giving effect to Form 12b-25) (the “Filing Date”) with respect to FY 2007.
No later than the thirtieth (30th) day after the Filing Date, the Buyer shall
have received in writing from the Company: (i) a notice (the “Election Notice”)
from the Company indicating whether the Company will exercise the Second Put
Option and (ii) a certificate of a Responsible Officer (the “Compliance
Certificate”) certifying that all of the conditions set forth in clauses
(i) through (vi) below have been fulfilled (with such confirming information as
the Buyer may reasonably request, to the extent the provision by the Company of
such information is not already required by this Agreement). If so the Company
so elects to exercise the Second Put Option, the Buyer shall purchase the Second
Put Option Shares in accordance with the terms of this Section 5.1(a) and on a
date which is no later than sixty (60) days after the Filing Date; provided,
however, that there shall be an extension of time beyond such closing date by
the number of days that the Company was late in delivering the Election Notice
or the Compliance Certificate, and further provided however, that if the
Election Notice or Compliance Certificate is not received by the sixtieth (60th)
day after the Filing Date, the Second Put Option shall automatically become null
and void and no longer exercisable thereafter, unless the Buyer decides to the
contrary in its sole discretion and gives such written notice to the Company.
The Buyer’s obligation to purchase the Second Put Option Shares is also subject
to the following conditions:

(i) the Company reports total operating revenues greater than $39.75 million for
FY 2007 or $9.9375 million in total operating revenues for the fourth quarter of
FY 2007, as set forth in its Annual Report on Form 10-K for FY 2007; and

(ii) the Tax Settlement Agreement remains in full force and effect and the
Company has incurred no additional liability thereunder; and

(iii) there has been no Change of Control; and

(iv) there is not then (nor has there been, unless cured) a violation or breach
of any of the representations, warranties, covenants and agreements

-33-



--------------------------------------------------------------------------------



 



of the Company under this Agreement or the other Basic Documents (as qualified
therein as to materiality or knowledge, as the case may be); provided, however,
that the Buyer shall not refuse to purchase the Second Put Option Shares solely
as a result of the non-fulfillment of the condition set forth in this clause
(iv) if, but only if, Losses with respect to which the Buyer is otherwise
entitled to indemnification under Article 8 have not exceeded $75,000 in the
aggregate as of the date of exercise by the Company of the Second Put Option;
and

(v) (1) The Company or any Significant Subsidiary shall not have commenced any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic of foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment or a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or the Company
shall make a general assignment for the benefit of its creditors; or (2) there
shall be commenced against the Company or any Significant Subsidiary any case,
proceeding or other action of a nature referred to in clause (1) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (3) there shall not have been commenced against the Company
or any Significant Subsidiary any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets, which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within ten (10) days from the entry thereof; or
(4) the Company or any Significant Subsidiary shall not have taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (1), (2) or (3) above; or (5) the Company
and each Significant Subsidiary shall be able to pay, and has not admitted in
writing that it is unable to pay, its debts as they generally become due; and

(vi) One or more judgments or decrees shall be entered against the Company or
any Significant Subsidiary involving in the aggregate a liability (not paid or
fully covered by insurance) of $75,000 or more and all such judgments or decrees
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry.



  (c)   Variable Price Put Option Shares. The Buyer hereby agrees to grant to
the Company the right to require the Buyer to purchase from the Company that
number of Variable Price Put Option Shares as is determined below, on a date
which is no later than the

-34-



--------------------------------------------------------------------------------



 



sixtieth (60th) day after the date on which the Company’s Annual Report on Form
10-K is required to be filed with the SEC under the Exchange Act (not giving
effect to Form 12b-25) (the “Filing Date”) with respect to FY 2006. No later
than the thirtieth (30th) day after the Filing Date, the Buyer shall have
received in writing from the Company: (i) a notice (the “Election Notice”) from
the Company indicating whether the Company will exercise the Variable Price Put
Option and (ii) a certificate of a Responsible Officer (the “Compliance
Certificate”) certifying that all of the conditions set forth in clauses
(i) through (vi) below have been fulfilled (with such confirming information as
the Buyer may reasonably request, to the extent the provision by the Company of
such information is not already required by this Agreement). If so the Company
so elects to exercise the Variable Price Put Option, the Buyer shall purchase
the Variable Price Put Option Shares in accordance with the terms of this
Section 5.1(a) and on a date which is no later than sixty (60) days after the
Filing Date; provided, however, that there shall be an extension of time beyond
such closing date by the number of days that the Company was late in delivering
the Election Notice or the Compliance Certificate, and further provided however,
that if the Election Notice or Compliance Certificate is not received by the
sixtieth (60th) day after the Filing Date, the Variable Put Option shall
automatically become null and void and no longer exercisable thereafter, unless
the Buyer decides to the contrary in its sole discretion and gives such written
notice to the Company. The number of Variable Price Put Option Shares
purchasable hereunder will be determined by dividing $800,000 by: (A) $0.85 per
share if total operating revenue of the Company for the six-month period
commencing on December 1, 2005 and ending on May 31, 2006 (the “Stub Period”) is
at least $14,000,000; (B) $0.70 per share if total operating revenue of the
Company during the Stub Period is at least $13,000,000 but less than
$14,000,000; (C) $0.60 per share if total operating revenue of the Company
during the Stub Period is at least $12,000,000 but less than $13,000,000; (D)
$0.52 per share if total operating revenue of the Company during the Stub Period
is at least $11,000,000 but less than $12,000,000; (E) $0.46 per share if total
operating revenue of the Company during the Stub Period is at least $10,000,000
but less than $11,000,000; and (F) $0.41 per share if total operating revenue of
the Company during the Stub Period is below $10,000,000. The Buyer’s obligation
to purchase the Variable Price Put Option Shares is also subject to the
following conditions:

(i) the Tax Settlement Agreement remains in full force and effect and the
Company has incurred no additional liability thereunder; and

(ii) there has been no Change of Control since the Closing Date; and

(iii) there is not then (nor has there been, unless cured) a violation or breach
of any of the representations, warranties, covenants and agreements of the
Company under this Agreement or the other Basic Documents (as qualified therein
as to materiality or knowledge, as the case may be); provided, however, that the
Buyer shall not refuse to purchase the Variable Price Put Option Shares solely
as a result of the non-fulfillment of the condition set forth in this clause
(iii) if, but only if, Losses with respect to

-35-



--------------------------------------------------------------------------------



 



which the Buyer is otherwise entitled to indemnification under Article 8 have
not exceeded $75,000 in the aggregate as of the date of exercise by the Company
of the Variable Price Put Option; and

(iv) (1) The Company or any Significant Subsidiary shall not have commenced any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic of foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment or a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or the Company
shall make a general assignment for the benefit of its creditors; or (2) there
shall be commenced against the Company or any Significant Subsidiary any case,
proceeding or other action of a nature referred to in clause (1) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (3) there shall not have been commenced against the Company
or any Significant Subsidiary any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets, which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within ten (10) days from the entry thereof; or
(4) the Company or any Significant Subsidiary shall not have taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clauses (1), (2) or (3) above; or (5) the Company
and each Significant Subsidiary shall be able to pay, and has not admitted in
writing that it is unable to pay, its debts as they generally become due; and

(v) One or more judgments or decrees shall be entered against the Company or any
Significant Subsidiary involving in the aggregate a liability (not paid or fully
covered by insurance) of $75,000 or more and all such judgments or decrees shall
not have been vacated, discharged, or stayed or bonded pending appeal within
sixty (60) days from the entry thereof.

(d) Adjustments. The purchase price per Put Option Share purchasable by the
Buyer at any of the First Put Option Closing, the Second Put Option Closing or
the Variable Price Put Option Closing on the terms and conditions set forth
above (the “Put Option Purchase Price”) and the number of Put Option Shares are
subject to adjustment from time to time upon the occurrence of the events set
forth below:

          (i) In the event the Company shall at any time after the date hereof
(i) declare a dividend on the Common Stock payable in Common Stock or other
securities of

-36-



--------------------------------------------------------------------------------



 



the Company, (ii) subdivide the outstanding Common Stock, (iii) combine the
outstanding Common Stock into a smaller number of shares or (iv) issue any
shares of its capital stock in a reclassification of the Common Stock (other
than a change in par value, or from par value to no par value, or from no par
value to par value), including, without limitation, any such reclassification in
connection with a consolidation or merger in which the Company is the continuing
corporation, the Put Option Purchase Price in effect at the time of the record
date for such dividend or of the effective date of such subdivision, combination
or reclassification and the number and kind of shares of capital stock and other
securities issuable on such date shall be proportionately adjusted so that the
Buyer shall be entitled to receive after such time, upon exercise of the
Company’s right to issue and sell Put Option Shares to the Buyer under this
Section 5.1 (the “Put Option Election”) and payment of the same aggregate amount
as would have been payable before such time, the aggregate number and kind of
shares of capital stock and other securities, which if the Put Option Election
had been exercised in full immediately prior to such date and at a time when the
Common Stock transfer books of the Company were open, the Buyer would have owned
upon such exercise and been entitled to receive by virtue of such dividend,
subdivision, combination or reclassification. Such adjustment shall be made
successively whenever any event above shall occur.

          (ii) If, at any time, as a result of an adjustment made pursuant to
paragraph (i) above, the Buyer thereafter shall become entitled to receive upon
exercise any shares of capital stock of the Company other than Common Stock, the
number of such other shares so receivable upon exercise of the Put Option
Election shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
shares contained in paragraph (a) above and the provisions of Section 4.2 of the
Agreement shall apply on like terms to any such other shares.

     Section 5.2 Securities Laws. For so long as the Buyer holds any Securities,
the Buyer will comply in all material respects with all applicable Securities
Laws, and will use its best efforts to cause the Series A Directors to do the
same.

-37-



--------------------------------------------------------------------------------



 



ARTICLE 6

RESERVED

ARTICLE 7

RESERVED

ARTICLE 8

INDEMNIFICATION

     Each of the Company and the Buyer agree (each, in such case, an
“Indemnifier”) to indemnify and hold harmless each other and their respective
managers, members, directors, employees, representatives, agents and Affiliates
(each, in such case, an “Indemnified Person”) from and against any and all
claims, liabilities, judgments, actions, expenses, losses and damages (including
any attorneys’ or accountants’ fees and expenses) (collectively, “Losses”) in
any way related to, resulting from or arising out of any breach, violation or
non-compliance of or with such Indemnifier’s representations, warranties,
covenants and agreements set forth in this Agreement or any of the Basic
Documents; provided, however, that any Indemnifier shall not be responsible for
any Losses to the extent that it is finally judicially determined that they
result primarily from actions taken or omitted to be taken by the Indemnified
Person due to the Indemnified Person’s gross negligence or willful misconduct.

     The Indemnifier shall assume the defense of any claim or proceeding in
respect of which indemnification is required hereunder, including the employment
of counsel reasonably satisfactory to the Indemnified Person and the payment of
all expenses. The Indemnified Person shall have the right to employ separate
counsel selected by it with the reasonable approval of the Indemnifier in any
such action or proceeding and to participate in the defense thereof, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Person unless (a) the Indemnifier has agreed to pay such fees and expenses,
(b) the Indemnifier shall have failed promptly to assume the defense of such
action or proceeding and employ counsel reasonably satisfactory to the
Indemnified Person in any such action or proceeding or (c) the named parties to
any such action or proceeding (including any impleaded parties) include both an
Indemnified Person and the Indemnifier, and such Indemnified Person shall have
been advised by counsel that there may be one or more legal defenses available
to such Indemnified Person that are different from or additional to, and
potentially in conflict with, those available to the Indemnifier (in which case,
if such Indemnified Person notifies the Indemnifier in writing that it elects to
employ separate counsel at the expense of the Indemnifier, the Indemnifier shall
not have the right to assume the defense of such action or proceeding on behalf
of such Indemnified Person).

     The Indemnifier shall not, in connection with any one such action or
proceeding or separate but substantially similar or related actions or
proceedings arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys
(together with appropriate local counsel) at the time for the Indemnified Person
and such other Indemnified Persons. The Indemnifier shall not be liable for any
settlement of any such

-38-



--------------------------------------------------------------------------------



 



action or proceeding effected without its consent, which consent shall not be
unreasonably withheld, but if settled with its written consent or if there is a
final and nonappealable judgment in such action or proceeding, the Indemnifier,
subject to the proviso in the first paragraph of this Article 8, agrees to
indemnify and hold harmless the Indemnified Person from and against any loss or
liability (to the extent stated above) by reason of such settlement or judgment.

     If the indemnification provided for in this Article 8 is unavailable to an
Indemnified Person under the first paragraph of this Article 8 (for any reason
other than an Indemnified Person’s gross negligence or willful misconduct) in
respect of any losses, claims, damages or liabilities referred to therein, then
the Indemnifier, in lieu of indemnifying such Indemnified Person, and the
Indemnified Person each shall contribute to the amount paid or payable by such
Indemnified Person as a result of such losses, claims, damages or liabilities:
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company, on the one hand, and the Buyer, on the other hand, in
connection with the matters covered by this Agreement; or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault of the Company on the one hand, and
the Buyer, on the other, as well as any other relevant equitable considerations.
The amount paid or payable by a party as a result of the losses, claims, damages
and liabilities referred to above shall be deemed to include any legal or other
fees or expenses incurred in defending any action or claim. The Company and the
Buyer agree that it would not be just and equitable if contribution pursuant to
this paragraph were determined by pro rata allocation or by any other method
which does not take into account the equitable considerations referred to in
this paragraph. Notwithstanding the provisions of this Article 8, the Buyer
shall not be required to contribute any amount in excess of the amount of fees
actually received by the Buyer pursuant to this Agreement.

     The indemnity and contribution agreements contained in this Article 8 shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of any Indemnified Person.

     The respective representations and warranties made by the Company or the
Buyer in this Agreement and the other Basic Documents shall survive the Closing
until the later to occur of: (i) the third (3rd) anniversary of the Closing
Date, or (ii) with respect to the representations and warranties contained in
Sections 3.17, 3.20, 3.21 and 3.24 of this Agreement, the date on which the
applicable statute of limitations expires; provided, however, that Sections 3.2
and 3.3 shall survive indefinitely.

     The Company (as Indemnifier) shall not be required to indemnify the Buyer
or any other Indemnified Person with respect to any claim for indemnification of
Losses unless and until the aggregate amount of all claims for Losses against
the Company exceeds $75,000 (excluding from such $75,000 aggregate, any claim
for Losses under $10,000 per claim), in which case, the Company shall be liable
for the full amount of all such Losses (including the first $75,000 and not
merely the excess over $75,000) without respect to either of such dollar
limitations (for the purposes of determining whether the aggregate of such
Losses exceeds $75,000 or if any individual Loss exceeds $10,000, any
representation or warranty that is qualified by reference as to materiality
shall be construed as not being so qualified); provided, however, that the
foregoing

-39-



--------------------------------------------------------------------------------



 



indemnification limitation shall not be applicable in the event of a binding and
non-appealable finding that the Company committed fraud or malfeasance, and
further provided, however, that the foregoing indemnification limitation shall
not be applicable to Losses resulting from breaches or violations of
Sections 3.2, 3.3 or 3.7 of this Agreement.

ARTICLE 9

MISCELLANEOUS

     Section 9.1 Fees and Expenses. The Company agrees to pay or reimburse the
Buyer for paying any transfer, stamp, documentary or other similar taxes,
assessments or charges levied by any governmental or revenue authority in
respect of this Agreement or any of the other Basic Documents or any other
document referred to herein or therein and all costs, expenses, taxes,
assessments and other charges incurred in connection with any filing or
registration contemplated by this Agreement or any other Basic Document or any
document referred to herein or therein.

     Section 9.2 Certain Terms. As used herein, “Sections” refers to sections of
this Agreement. As used herein, the expression “this Agreement” means the body
of this Agreement; and the expressions “herein,” “hereof,” and “hereunder” and
other words of similar import refer to this Agreement and not to any particular
part or subdivision thereof. Whenever herein the singular number is used, the
same shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate.

     Section 9.3 Captions. The captions, headings and arrangements used in this
Agreement are for convenience only and do not in any way affect, limit, amplify
or modify the terms and provisions hereof.

     Section 9.4 Notices. Whenever this Agreement requires or permits any
consent, approval, notice, request or demand from one party to another, such
consent, approval, notice, request or demand must be in writing to be effective
and shall be deemed to be delivered and received (i) if Personally delivered or
if delivered by facsimile with telephonic confirmation, when actually received
by the party to whom notice is sent, (ii) if delivered by mail within the United
States (whether actually received or not), at the close of business on the third
business day next following the day when placed in the federal mail, postage
prepaid, certified or registered, addressed to the appropriate party or parties,
at the address of such party set forth below (or at such other address as such
party may designate by written notice to all other parties in accordance
herewith) or (iii) if delivered by mail to any party located outside the United
States, when received by the party to whom notice is sent:

If to the Buyer, to:

Woodcliff Healthcare Investment Partners LLC
35th Floor
535 Madison Avenue
New York, New York 10022

-40-



--------------------------------------------------------------------------------



 



Attention: Nicholas Lewin

Fax: 212-898-1161

and, with a copy to:

Attention: George Soterakis, Esq.
Holland & Knight LLP
195 Broadway
New York, New York 10007
Fax: 212-385-9010

If to the Company, to:

Comprehensive Care Corporation
204 South Hoover Boulevard, Suite 200
Tampa, Florida 33609

Attention: Chief Executive Officer
Fax: 813-288-4805

with a copy to:

Foley & Lardner LLP
100 N. Tampa Street, Suite 2700
Tampa, Florida 33602

Attention: Carolyn Long, Esq.
Fax: 813-221-4210

     Section 9.5 Governing Law. THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY THE SUBSTANTIVE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE.

     Section 9.6 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
representatives, successors, and permitted assigns, and any receiver, trustee in
bankruptcy, or representative of the creditors of each such Person.

-41-



--------------------------------------------------------------------------------



 



     Section 9.7 Invalid Provisions. If any provision of this Agreement is held
to be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of each such illegal,
invalid, or unenforceable provision there shall be added automatically as a part
of this Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid, and enforceable.

     Section 9.8 Amendments. This Agreement may be amended, at any time and from
time to time in whole or in part, or terminated, only by an instrument in
writing, duly executed by all of the parties hereto.

     Section 9.9 Counterparts. This Agreement may be executed in any number of
identical counterparts, each of which shall be deemed an original, and all of
which shall constitute one and the same agreement.

     Section 9.10 Continuation of Rights. The failure or refusal of a party
hereto to exercise any right granted in this Agreement shall not be deemed a
waiver of the right to exercise future rights which may arise hereunder.

     Section 9.11 Entire Agreement. This Agreement, together with the other
Basic Documents, contains the entire understanding of the parties hereto
respecting the subject matter hereof and supersedes all prior agreements,
discussions and understandings.

     Section 9.12 Consent to Jurisdiction and Service of Process. Any legal
action, suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby may be instituted in any federal court in the
State of New York, and each party waives any objection which such party may now
or hereafter have to the laying of the venue of any such action, suit or
proceeding, and irrevocably submits to the jurisdiction of any such court in any
such action, suit or proceeding. Any and all service of process and any other
notice in any such action, suit or proceeding shall be effective against any
party if given by registered or certified mail, return receipt requested, or by
any other means of mail which requires a signed receipt, postage prepaid, mailed
to such party as herein provided. Nothing contained herein shall be deemed to
affect the right of any party to serve process in any manner permitted by law or
to commence legal proceedings or otherwise proceed against any other party in
any jurisdiction other than the federal courts in New York.

-42-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the date first above written.

              COMPREHENSIVE CARE
CORPORATION
 
       
 
  By:   Robert J. Landis
 
       
 
      Name: Robert J. Landis
Title: Chief Financial Officer
 
            WOODCLIFF HEALTHCARE     INVESTMENT PARTNERS, LLC
 
       
 
  By:   /s/ Nicholas Lewin
 
       
 
      Name: Nicholas Lewin
 
      Title: Managing Member

 